DETAILED ACTION
1.	This communication is in response to the Application filed on 9/11/2020. Claims 1-19 are pending and have been examined. 
Double Patenting
2.	Claims 1-19 are rejected. In particular, Independent claims 1, 8, 14 are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding independent claims 1, 14, 18 of Patent #10339934 (original application 15/193929). 
Dependent claims 6 and 18 are similarly rejected as being unpatentable over dependent claim 9 of Patent #10339934 (original application 15/193929).	
Other dependent claims are not rejected based on double patenting, but ae rejected based on their dependence on rejected base claims.   
The present application, Claim 1: 
“A computer-implemented method comprising: 
storing predetermined assignment data that specifies, for each of multiple different action types, whether asynchronous performance or synchronous performance is assigned for handling user requests associated with the action type; 
after storing the assignment data, receiving, by the user device, data indicating a user request from a user to a digital assistant; 
determining, by the user device, (i) an action corresponding to the user request and (ii) a particular action type that is associated with the action, wherein the particular action type is one of the multiple different action types;
based on the predetermined assignment data and the particular action type associated with the action corresponding to the user request, selecting, by the user device, between (i) performance of the action synchronously with respect to the user request such that the action is performed before the user device performs a subsequent action requested by a subsequent user request from the user and (ii) performance of the action asynchronously with respect to the user request such that the user device is configured to perform the subsequent action before or in parallel with the action; 
generating, by the user device, one or more confirmation messages for output to the user, the confirmation message indicating an intent to perform the action; and 
causing, by the user device, the action to be performed synchronously or asynchronously with respect to the user request according to the selection.”
Patent #10339934 (original application 15/193929), Claim 1:
1. A method performed by one or more processing devices of a server system, the method comprising: 
storing, by the one or more processing devices of the server system, predetermined assignment data that specifies, for each of multiple different action types, whether asynchronous performance or synchronous performance is assigned for handling later-received user requests associated with the action type; 
after storing the assignment data, receiving, by the one or more processing devices of the server system, data from a client device over a network, the data indicating a user request from a user to a digital assistant; 
determining, by the one or more processing devices of the server system, (i) an action corresponding to the user request and (ii) a particular action type that is associated with the action, wherein the particular action type is one of the multiple different action types;

based on the predetermined assignment data and the particular action type associated with the action corresponding to the user request, selecting, by the one or more processing devices of the server system, between (i) performance of the action synchronously with respect to the user request such that the action is performed before the server system performs another action requested by a subsequent user request from the user and (ii) performance of the action asynchronously with respect to the user request such that the server system is configured to perform another action requested by a subsequent user request from the user before or in parallel with the action; Page: 3 of12 
selecting, by the one or more processing devices of the server system, a one or more confirmation messages to send to the client device for output by the client device, the selected one or more confirmation messages comprising (i) when the action has been selected for performance synchronously with respect to the user request, an initial confirmation message only that indicates an intent to perform the action, and (ii) when the action has been selected for performance asynchronously with respect to the user request, an initial conformation message that indicates the intent to perform the action, and an additional confirmation message that indicates, in response to execution of the action or in response to a user request about a status of the action, that the action has been executed; and 

Conclusion
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	9/10/2021Primary Examiner, Art Unit 2659